Citation Nr: 1810597	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife




ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from April 1960 to March 1963 and had overseas service in Germany.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran has submitted multiple claims to reopen previously denied claims for the low back disability currently on appeal.  The record reflects that an August 2011 rating decision declined to reopen the issue of entitlement to service connection for a low back disability.  Subsequently, in June 2012, the Veteran submitted another claim to reopen the issue of service connection for a low back disability.  As this correspondence was received within one year of the August 2011 rating decision, the Board liberally construes the June 2012 correspondence as a notice of disagreement.  Therefore, the August 2011 rating decision is the rating decision currently on appeal.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

For reasons discussed below, the claim of entitlement to service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1.  A July 2009 rating decision declined to reopen the previously denied  claim of  service connection for a low back disability on the basis that no new and material evidence had been received to reopen the claim.  The decision was not appealed and is final.

2.  Evidence received since July 2009 is not duplicative or cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision, which declined to reopen a claim of entitlement to service connection for a low back disability, is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

As the Board's decision herein is favorable, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C. §§ 5102-5103A, 5107; 38 C.F.R. §§ 3.159, 3.326 (a).



II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105 (c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran's claim of entitlement to service connection for a low back disability was first denied in a February 1993 rating decision on the basis that his low back pain was not etiologically related to active service.  The Veteran appealed that denial to the Board, which denied the claim in a June 1997 decision, finding no competent evidence that a back disability was related to service.  Rating decisions issued in March 2000, June 2000, June 2007, and July 2009 declined to reopen the claim on the basis that no new and material evidence had been submitted.  The Veteran did not appeal these decisions, and they became final.  Consequently, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

The pertinent evidence of record at the time of the July 2009 rating decision, the most recent final decision, included the Veteran's service treatment records (STRs), private treatment records; lay statements from family members, co-workers, and friends; a DRO hearing transcript; and a January 1993 VA examination report.  The pertinent evidence received since the July 2009 decision includes additional VA treatment records, a December 2012 private positive nexus opinion, a December 2013 VA examination report, additional statements in support of claim, and August 2017 Board hearing testimony.  The December 2012 private opinion suggests that the Veteran's disability is related to service.  The December 2013 VA examiner concluded that the Veteran's disability is more likely related to age and his civilian career in construction.  An October 2017 VA treatment note suggests the disability is related to service.

The Board finds that this evidence is new and material.  It is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim of entitlement to service connection for a low back disability is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

After a review of the evidence of record, the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a low back disability.

The Veteran was afforded VA examinations in connection with his claim in January 1993 and December 2013.  The January 1993 examiner concluded that the Veteran's low back disability was not related to spinal anesthesia administered in service and specifically noted that by the Veteran's account, it was at least nine years after discharge before he sought treatment for low back pain.  The December 2013 examiner concluded that the Veteran's back disability was more likely attributable to the aging process and his post-service career as a carpenter.  The examiner noted that in-servicer spinal epidural/anesthesia for right inguinal hernia repair was acute and was self-liming, and there was no chronic back disability in service.  Additionally, the examination report at service discharge did not note a back disability and inguinal hernias did not result in degenerative disc disease of the lumbar spine.    

The Veteran has consistently maintained that his disability is related to an in-service injury incurred while supporting bridging operations in Germany, in addition to the spinal anesthesia administered during surgery to repair a hernia resulting therefrom.  Moreover, during the August 2017 Board hearing, the Veteran's wife testified that the Veteran sought treatment for low back pain shortly after discharge from service in the early 1960s.  The Veteran has stated on several occasions that while hospitalized in Germany for the hernia surgery, he complained to his treating physician of low back pain.  However, these hospital records are not associated with the claims file.

Additionally, the Veteran provided a positive nexus opinion from a private practitioner in December 2012.  Moreover, in an October 2017 VA treatment note, a VA physician wrote, "[w]hile it is not definitive, it seems like it would be very possible that his back pain did originate from his injury in Germany based on his current MRI per report a (sic) history of the original injury."  Nevertheless, neither opinion was supported by a detailed rationale.  

While probative, the Board finds that the statements suggesting a positive nexus provide an insufficient basis for a grant of service connection at this time. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Therefore, given the conflicting medical evidence of record, remand is necessary in order to adequately determine the nature and etiology of the Veteran's low back disability.

Additionally, pursuant to its duty to assist, VA will obtain relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. 
§ 3.159 (c)(1).  Relevant records are defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  Therefore, remand is necessary to contact the Joint Services Records Research Center (JSRRC) to attempt to obtain records pertaining to the Veteran's claimed in-service injury and associated hospital treatment.  

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All efforts to obtain additional evidence must be documented in the claims folder.  

2.  Contact the JSRRC or any other appropriate entity in order to attempt to obtain evidence of an accident that occurred during bridging operations on the Rhine River in Germany in 1962, and any records of the Veteran's subsequent hospitalization in Frankfurt.

If the records cannot be located , specifically document the attempts that were made to corroborate the claimed incident and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back disability.  The examiner must review the claims file and must note that review in the report.  The examiner must elicit a complete history from the Veteran and provide a complete rationale for all opinions expressed.  Based on the examination and a review of the record, the examiner is requested to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that is related to any aspect of active service?  

The examiner should assume that the Veteran and his spouse are credible historians and should consider their lay testimony.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

4.  Then, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





Department of Veterans Affairs


